         Case 3:18-cv-01701-VAB Document 96 Filed 02/05/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


RICHARD ROE,                                       :
                                                   :
       Plaintiff,                                  :    CIVIL NO.: 3:18-CV-01701(VAB)
                                                   :
               -against-                           :
                                                   :
THE HOTCHKISS SCHOOL,                              :
                                                   :
       Defendant.                                  :    FEBRUARY 5, 2020


           THE HOTCHKISS SCHOOL’S MOTION TO CONTINUE
    TELEPHONIC STATUS CONFERENCE UNTIL THE CLOSE OF DISCOVERY

       Defendant, The Hotchkiss School (“Hotchkiss”) hereby files this motion seeking a

continuance of the telephonic status conference, currently scheduled for February 6, 2020 at

10:00 A.M. On March 13, 2019, the Court scheduled a Post-Discovery Telephonic Status

Conference and, at the time, fact discovery was scheduled to close on January 31, 2020. See

Amended Scheduling Order (Doc. Entry No. 52) and Court Notice (Doc. Entry No. 53). Since

that time, the Scheduling Order has been amended various times and the current fact discovery

deadline has been extended to June 1, 2020. See Motion to Modify Scheduling Order (Doc.

Entry No. 94). Accordingly, Hotchkiss respectfully requests that the Post-Discovery Telephonic

Status Conference be continued until after the close of fact discovery on June 1, 2020.
Case 3:18-cv-01701-VAB Document 96 Filed 02/05/20 Page 2 of 3




                                  DEFENDANT,
                                  THE HOTCHKISS SCHOOL

                                  By Jeffrey J. White
                                    Jeffery J. White (ct25781)
                                    E-mail: jwhite@rc.com
                                    Bradford S. Babbitt (ct13938)
                                    E-mail: bbabbitt@rc.com
                                    Kathleen E. Dion (ct28605)
                                    E-mail: kdion@rc.com
                                    Robinson & Cole LLP
                                    280 Trumbull Street
                                    Hartford, CT 06103-3597
                                    Tel. No.: (860) 275-8200
                                    Fax No.: (860) 275-8299




                            -2-
          Case 3:18-cv-01701-VAB Document 96 Filed 02/05/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this date, February 5, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent via e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                               /s/ Jeffrey J. White
                                               Jeffrey J. White




                                                 -3-
